The charge of the Judge we think was unexceptionable. The overseer had a right to correct the slave for leaving his work the day before without permission. But in attempting to perform this duty, as the slave was not in resistance to him, but was only retreating against his orders, he had no right, we think, to use a deadly instrument to stop him. The slave was not likely then to be lost: it was probable that in a few hours or in a few days he would        (515) have returned, or would have been brought back, when the overseer might have corrected him for his misdeeds in a reasonable manner. The act of shooting the slave betrayed passion in the overseer, rather than a desire to promote the true interest of his employers, or to keep up that subordination, which the state of our society demands.
Secondly. We agree with his Honor in the opinion that any injury to the plaintiff's reversion in the slave, done by the illegal act of the defendant during the time of the particular estate, might be redressed in an action on the case.
PER CURIAM.                                                No error. *Page 342 
(516)